UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            5/28/21




  Asia Cube Energy Holdings, Ltd.,

                         Plaintiff,                                        20-cv-6203 (AJN)

                 –v–                                                            ORDER

  Inno Energy Tech Co., Ltd., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties have reached a settlement agreement,
Dkt. No. 49, it is hereby ORDERED that the above-captioned action is discontinued without
costs to any party and without prejudice to restoring the action to this Court’s calendar if the
application to restore the action is made within thirty (30) days. To be clear, any application to
reopen must be filed within thirty days of this Order; any application to reopen filed thereafter
may be denied solely on that basis.

         All scheduled conferences are hereby adjourned. Within the thirty-day period provided
for in this Order, the parties may submit to the Court their own Stipulation of Dismissal for the
Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil Cases, the
Court will not retain jurisdiction to enforce a settlement agreement unless the terms of the
agreement are made part of the public record.

       SO ORDERED.


Dated: May 28, 2021                                  __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
